Citation Nr: 1503722	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-08 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil with left neck metastasis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran had active military service from June 1969 to June 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides. 

2.  Squamous cell carcinoma of the left tonsil with left neck metastasis is etiologically related to exposure to herbicides during active service.  


CONCLUSION OF LAW

Squamous cell carcinoma of the left tonsil with left neck metastasis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).    

If a Veteran was exposed to an herbicide agent during active service and manifests respiratory cancer to a compensable degree within weeks or months of exposure to such herbicide agent, that disability will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that his tonsil cancer is a result of his exposure to herbicides while serving in the Republic of Vietnam.  

The Board notes that Squamous cell carcinoma of the left tonsil is not a disability presumptively related to exposure to herbicides.  However, that does not preclude considering entitlement to service connection on a direct basis.  

As noted above, the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides during such service.  A review of the post-service medical evidence shows that the Veteran was diagnosed with squamous cell carcinoma of the left tonsil with left neck metastasis in 2009.  

In an August 2010 opinion, Dr. E.G., the Veteran's VA Medical Center treating physician, opined that the Veteran's squamous cell carcinoma of the left tonsil, retromolar trigone area, tongue base, and lateral pharynx was at least as likely as not directly related to his exposure to herbicides during active service.  In this regard, Dr. E.G. noted that respiratory cancer, including cancer of the lung, bronchus, larynx, and trachea; were presumed to be related to herbicide exposure.  Dr. E.G. explained that since the larynx and oropharynx are continuous, exposed to the same carcinogens during respiration, and develop histologically and biologically similar cancers; it was well accepted that the relationship of cancer in the oropharynx and herbicide exposure was equally as strong as the relationship of cancer in the larynx and herbicide exposure.  Dr. E.G. further noted that there was a known relationship between malignancies of the upper aerodigestive tract and herbicide exposure and that similar to smoking, herbicide exposure is a strong risk for squamous cell carcinoma of the upper aerodigestive tract.  Further, Dr. E.G. noted that the presence of the tonsil and the tongue in the upper aerodigestive tract renders them at risk for airborne exposure in the same way as it exposes other structures of the respiratory tract, including the larynx and lungs.  Finally, Dr. E.G. noted that the Veteran did not have a family history of squamous cell carcinoma of the left tonsil, retromolar trigone area, tongue base, and lateral pharynx.  

The Board finds that the August 2010 opinion provided by the Veteran's VA Medical Center physician is adequate because the examiner thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Also of record is a February 2012 VA medical opinion.  At that time, the VA examiner opined that the Veteran's disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the VA examiner acknowledged Dr. E.G.'s positive opinion that the Veteran's squamous cell carcinoma of the left tonsil, retromolar trigone area, tongue base, and lateral pharynx was caused by his herbicide exposure, but noted that the cumulative scientific data since 1993 did not support a positive association between pharynx cancer and herbicide exposure.  The examiner did not provide additional rationale.  

The Board finds that the February 2012 VA medical opinion is not adequate for adjudication purposes.  In this regard, the examiner relied on the fact that the Veteran's particular cancer is not one that is presumptively related to exposure to herbicides and failed to provide an opinion regarding direct service connection.  Therefore, as the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

In sum, the Veteran is presumed to have been exposed to herbicides during active service and he has been diagnosed with squamous cell carcinoma of the left tonsil with left neck metastasis.  Further, the Veteran's  VA Medical Center treating physician has opined that his squamous cell carcinoma of the left tonsil, retromolar trigone area, tongue base, and lateral pharynx was directly caused by his exposure to herbicides.  There is no adequate opinion to the contrary and the August 2010 opinion is the most probative evidence of record.  

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for squamous cell carcinoma of the left tonsil with left neck metastasis is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for squamous cell carcinoma of the left tonsil with left neck metastasis is granted.



____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


